DETAILED ACTION
Claims 1, 3-4, 6-7, 9-20, 22 and 24-25 are pending in this Application. Claims 11-20 are withdrawn. Claims 1, 3-4, 6-7, 9-10 and 22, 24-25 are examined. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
An address to arguments is presented after the following rejections.
Examiner note:  A  spelling error has been corrected in this Action. The inventor of the US patent application (US 2009/0202903) to “Chiang” was previously referred to as “Chaing”.  All previous spelling mistakes have been corrected.  All citations in the Chiang patent document have not been changed.  The spelling error does not change the thrust of any previous rejections still applied below.  


Claim Rejections- 35 USC § 103
Claim(s) 1, 3-4, 6-7, 9-10, 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being obvious over by Chiang (US 2009/0202903) in view of Yoon et al. [Yoon] (Ceramics International vol 39 2013 pp 9659-9663).
As to Claim 1:
Chiang discloses (Chiang [0040]-[0041], [0073], a composite electrode comprising sintered active electrode material particles in a construction where particles (Chiang [0086]), (a plurality of particles) are sintered together providing improved electronic conductivity (Chiang [0086]) and thus the resulting structure is provided in a continuous material network with spaces between the active electrode material particles because it is porous (Chiang [0086]) and therefore the network is considered as having space between the active electrode material particles that are sintered together. 
Chiang discloses composite electrode is accompanied by a composite solid electrolyte being of a polymer electrolyte—considered as a polyethylene oxide (solid), Chiang [0088] and [0114]), where the electrode polymer electrolyte is included with the electrode (ibid.), as well as being a lithium salt and additives to improve safety (Chiang [0088]-[0089]).  The composite solid electrolyte is contained in the pores of the electrode and thus the porous electrode is comprised with electrolyte filling pore space within the active electrode material (Chiang [0088]-[0089], [0114]) thus covering inner surfaces of the plurality of pores because the porous electrode contains electrolyte within the pores 
However, Chiang does not disclose whether the composite solid electrolyte comprises an electrically insulating material having a plurality of pores and consisting of a porous silica.
On the other hand, Yoon teaches an electrolyte for a solid state battery (Yoon Title) comprised of electrolyte made of polymer and ultra-porous silica aerogels (Yoon bridging paragraph pp 9659-9660, considered as being made of silica or SiO2
The composition of polymer and electrolyte salt is homogeneously mixed with solvent and porous aerogel silica (Yoon p 96691, col 1 second full paragraph) and dried under vacuum and heat (Yoon section 2.2 pp 9660) and thus considered as being a composite solid polymer electrolyte composite—comprised with a polymer and an electrically insulating silica aerogel material—the electrical insulating properties being inherent.  
The electrolyte is indicated to provide improved safety for solid electrolytes of lithium ion batteries (Yoon col 1, first paragraph, p 9659) while the inorganic particles in the electrolyte also provide greater ion conductivity than polymer without added inorganic particles (Yoon Table 2 p 9662 and col 2 page 9659).
It would have been obvious to one of ordinary skill in the art at the time of the filing to have added porous silica aerogel, taught by Yoon, to improve safety while also increased ion conductivity, to the electrolyte of Chiang.
Regarding Claim 3: modified Chiang discloses the limitations set forth above.  
Chiang also discloses the electrolyte is contained in the porous electrode because the porous electrode is comprised with electrolyte which contains a polymer electrolyte comprised with a lithium salt (Chiang [0088]-[0089]).
Regarding Claim 4, modified Chiang discloses the limitations set forth above while also disclosing the solid electrolyte material covering the plurality of pores is comprised with a salt mixed with the electrolyte polymer as it is a polymer mixed with electrolyte salt that covers the inner surface of the plurality of pores (Yoon section 2.2 page 9660 and Chiang [0088]-[0089]). 
Regarding Claim 6, 
Although Chiang does not explicitly disclose that an electrically conductive material is also added to the composite electrode, modified Chiang alternatively discloses that the performance of the cathode impedance is achieved with lesser amounts of  electronically conductive additive(s) than that a non-sintered electrode material (Chiang [0154]) and thus Chain is considered to suggest the adding electrically conductive material--albeit less than that of a non-sintered material as the addition of electronic material is provided for as also taught by modified Chiang (Chiang [0160]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added less electrically conductive material to an electrode material as taught by modified Chiang, with a reasonable expectation of success. 

Regarding Claim 7, Chiang discloses a solid state battery device (Chiang [0109] [0114] [0006]) comprising an electrolyte separator separating an anode and a cathode (Chiang [0051])—the three layers that is considered a stack, wherein at least one of the anode and the cathode is a composite electrode comprising (Chiang [0040]-[0041], [0073], [0089]) particles in a sintered construction where particles
Although Chiang discloses composite electrode is accompanied by a composite solid electrolyte being of a polymer and a lithium salt as well as having additives to improve safety ([0089]) and that the composite solid electrolyte, is contained in the porous electrode and thus the porous electrode is comprised with electrolyte in the spaces between the active electrode material (Chiang [0088]-[0089]) wherefore the composite solid electrolyte comprises a solid electrolyte material—being the polymer of the solid composite electrolyte--covering inner surfaces of the plurality of pores (Chiang [0088]-[0089]); Chiang does not disclose whether the composite solid electrolyte comprises an electrically insulating material having a plurality of pores and consisting of a porous silica.
On the other hand, Yoon teaches of an electrolyte for a solid state battery (Yoon Title) comprised with electrolyte made of polymer and ultra-porous silica aerogels (Yoon bridging paragraph pp 9659-9660)—considered as being made of silica or SiO2 and also considered as having a plurality of pores as that material is porous.
The electrolyte is indicated to provide improved safety for solid electrolytes of lithium ion batteries (Yoon col 1, first paragraph, p 9659) while the inorganic particles in the electrolyte also provide greater ion conductivity than polymer without added inorganic particles (Yoon Table 2 p 9662 and col 2 page 9659).
It would have been obvious to one of ordinary skill in the art at the time of the filing to have added porous silica aerogel, taught by Yoon, to improve safety while also increased ion conductivity, to the electrolyte of Chiang solid state battery.
Regarding Claim 9, 
Because the modified Chiang disclosed composite solid electrolyte material is comprised with the solid polymer and the porous silica material aerogels (Yoon bridging paragraph pp 9659-9660, and because the composite solid electrolyte is in the spaces between the plurality of active electrode material network, and forms a layer coating the inside of the pores, the composite electrode with the solid electrolyte that comprises the composite solid electrolyte comprise a same composite electrolyte.
Regarding Claim 10, modified Chiang discloses the limitations set forth above.
The modified Chiang solid state battery further comprising a first current collector in electrical contact with the anode and a second current collector in electrical contact with the cathode (Chiang [0097], [0099]). 
Regarding Claim 22, modified Chiang discloses the limitations set forth above.
Modified Chiang discloses that composite electrode materials are made with nanoscale mixtures of the sintered particles (Chiang [0158]-[0159]) that are combined with the solid electrolyte ([0088]-[0089]) and thus the solid-state battery composite electrode comprises a mixture of the active electrode material particles and the solid composite electrolyte. 

Regarding Claims 24-25, 
Although Chiang does not disclose wherein the solid composite electrolyte includes a continuous porous structure, because the modified Chiang electrolyte is an electrolyte, and because the electrolyte provides ion conductivity and provides lithium ion transport (Yoon Abstract and Chiang [0073]), the electrolyte implicitly provides a continuous ion porous structure to provide ions that travel between opposing active electrode materials in order to produce electricity.   

Response to Arguments
Applicant’s arguments of 12 July 2019 with respect to Claims 1, 3-4, 6, 7, 9-10-and 22 have been considered but are not persuasive. 
Applicant argues {page 9 item a, and pages 9-10) that Chiang and Yoon do not teach or suggest: an electrode including a plurality of active electrode material particles in electrical contact with each other.  Applicant further argues that because Chiang describes sintered material of the electrode is not provided as individual particles, and because Yoon does not disclose or suggest such an electrode, one of ordinary skill in the art would not consider an electrode including active electrode material particles to be obvious.
In response, Chiang discloses active particles sintered to each other.  Thus the particles are provided to be sintered and thus the composite electrode comprises active 
Applicant argues {page 9 item b and pages 10-11) that Chiang and Yoon do not teach or suggest: a solid electrolyte material covering inner surfaces of the plurality of pores.
In response, Chiang discloses composite electrode is accompanied by a composite solid electrolyte being of a polymer electrolyte—considered as a solid (PEO or polyethylene oxide, Chiang [0088] and [0114]) along with a lithium salt and additives to improve safety (Chiang [0088]-[0089]); the composite solid electrolyte is contained in the porous electrode and thus the porous electrode is comprised with electrolyte filling pore space and within the active electrode material (Chiang [0088]-[0089], [0114]) thus covering inner surfaces of the plurality of pores (Chiang [0088]-[0089]).  However, although Chiang does not disclose whether the composite solid electrolyte comprises an electrically insulating material having a plurality of pores and consisting of a porous 2.  
The composition of dissolved polymer and electrolyte salt is homogeneously mixed with solvent and porous aerogel silica (Yoon p 96691, col 1 second full paragraph) and dried under vacuum and heat (Yoon section 2.2 pp 9660) and thus considered as being a composite solid polymer electrolyte composite—comprised with a previously dissolved polymer that is further comprised with porous, inherently electrically insulating, silica aerogel material. 
As such, because the electrolyte is dissolved in a solvent and combined with porous aerogel and mixed at 100ºC temperature for 24 hours—with subsequent drying (Yoon section 2.2 pp 9660), it would be expected that the solvent dissolved polymer would provide dissolved solid electrolyte material to any surface it has access to during the 24 hour stirring—including the coating of the inner surfaces of the plurality of pores comprised within the porous silica; at least where a pore starts to go into a porous silica particle.    
Therefore, the combination of Chiang and Yoon includes the above recited features. 
Applicant also argues {item c page 9-10 and pages 11-12} that  Chiang’s ([0075]) sintering of individual particles cease to be readily separable as individual particles and thus Chiang does not disclose that after sintering, a “resulting structure is provided in a continuous material network with spaces between the active electrode material particles because it is porous”.  
In response, Chiang discloses the sintered particles, which are porous (Chiang [0041]), provide porous spaces between sintered particles (Chiang [0051]).  Because the particles are sintered together and are porous, the sintering of the particles together are comprised in a connected network formed of individual particles sintered together. 
Applicant further argues {page 10} that Yoon does not disclose a composite electrode with active material particles.  Thus, because Chiang describes sintered material of the electrode as not being individual particles, Yoon does not disclose or suggest an electrode comprising active electrode material particles. 
In response, Yoon is not relied upon to provide active electrode material particles. Yoon is relied upon to provide a composite solid electrolyte of porous aerogel and polymer.  Because the Yoon silica is within electrolyte material, the electrolyte is considered to cover the inner surfaces of the plurality of silica pores because the Chiang electrolyte material covers the inner surfaces of pores of the active material because Chiang discloses that electrolyte goes into the pores of electrode and that electrolyte is a PEO polymer that is indicated by Chiang as being a solid (Chiang [0088], [0114]) and because a pore implicitly has a pore surface and thus a solid electrolyte within a pore necessarily covers a surface of the pore within the electrolyte is inside of the pore. 

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 



/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722